Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed March 28, 2022, with respect to claims 1, 3- 19, 21, 23 and 24 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-19, 21, 23 and 24 are allowed. Claim 1 is independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Tobias (US 3448519); Dann (US 5203086); and Kaneko (JP 2008231880); which was applied to the claims in the office action mailed February 16, 2022.  Suffice it to say, none of the cited prior art discloses a manually operable insect screen removal and installation tool for cutting excess screen from a matched type of screen frame, comprising: (a) a body having (i) transversely spaced upper and lower major surfaces defining a height, (ii) laterally spaced first and second edges defining a width, and (iii) longitudinally spaced third and fourth edges defining a length, the first edge defines a guide plane, and (b) a sharp secured to the body with a cutting edge extending laterally outward from the first edge of the body, (c) the cutting edge extends a fixed lateral distance from the guide plane so that the distal tip of the cutting edge extends over but not beyond a spline channel in the matched type of screen frame when the first edge of the tool is pressed against an outer edge of the matched type of screen frame, as claimed in independent claim 1, and as such does not anticipate the instant invention as disclosed in independent claim 1.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726